Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Office Action is in response to the communication filed on 8/24/20.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 8/24/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/20 and 9/1/20 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing apparatus in claim 1, 5, 6 and 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
unusual behavior" in claims 1-3, 5-12, and 14-19 is a relative term which renders the claim indefinite.  The term "unusual behavior" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the examiner has interpreted the term “unusual behavior” in claims 1-3, 5-12, and 14-19 as “voltage changes, changes of frequency spectrum, or broad band noise of a signal in a set of wires in the photovoltaic system that indicates of an arc”.
Claims 2-21, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 16, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 6, 6, 2, 1, 1, 15, 19, 19, 16, 15, 15 and 8 of USPAT 9927822, respectively, in view of US 20110301772 to Zuercher et al.
Claims of instant application
Claims of USPAT9927822
1. A system, comprising:

a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and a controller to transmit and receive information; and
a computing apparatus in communication with controllers in the plurality of devices and in communication with a detector in a photovoltaic system having photovoltaic panels controlled by the plurality of the devices;
wherein in response to the detector detecting unusual behavior in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of 
8. The system of claim 7, wherein the unusual behavior is representative of broad band noise that accompanies an arc.
9. The system of claim 7, wherein the unusual behavior indicates presence of an arc.

a plurality of photovoltaic panels;

a controller; and
a converter having at least one switch controlled by the controller to receive electricity generated by the respective photovoltaic panel and convert the electricity into an output;
a set of wires connecting outputs of the plurality of devices;
an arc detector coupled to the set of wires to detect arc occurrences; and
a system managing processor separate from a first device and in communication with the arc detector and the plurality of devices;

communicating to the first device in the plurality of devices in the plurality of photovoltaic panels to turn off an output of the first device, and
determining absence of arc detected by the arc detector in a predetermined period of time after turning off the output of the first device; and
wherein an operation of the plurality of devices is controlled based on the location of the arc.

1. A photovoltaic system, comprising:
a plurality of photovoltaic panels;
a plurality of devices locally coupled to the plurality of photovoltaic panels respectively, each respective device in the plurality of devices coupled to a respective photovoltaic panel of the plurality of photovoltaic panels, the respective device including:

a converter having at least one switch controlled by the controller to receive electricity generated by the respective photovoltaic panel and convert the electricity into an output;
a set of wires connecting outputs of the plurality of devices;
an arc detector coupled to the set of wires to detect arc occurrences; and
a system managing processor separate from a first device and in communication with the arc detector and the plurality of devices;
wherein the system managing processor is configured to identify a location of an arc in the photovoltaic system by at least:
communicating to the first device in the plurality of devices in the plurality of photovoltaic panels to turn off an output of the first device, and
determining absence of arc detected by the arc detector in a predetermined 
wherein an operation of the plurality of devices is controlled based on the location of the arc.

6. The system of claim 5, wherein the system managing processor is configured to instruct devices in the subset to turn off outputs for at least the predetermined period of time to determine whether the arc detector detects arc occurrences during a time period in which outputs of devices in the subset are turned off.
6. The system of claim 1, wherein the changes in the operations of the photovoltaic panels include turning off output of the photovoltaic panels one subset at a time; and the computing apparatus infers the location of the unusual behavior based on correlations between changes in detection results of 

7. The system of claim 1, further comprising:
the detector, wherein the unusual behavior is detected based on a signal in a set of wires in the photovoltaic system, wherein the signal corresponds to one or more of a voltage change and a frequency spectrum change.
2. The system of claim 1, wherein the arc detector is configured to detect an arc occurrence in the system via detecting a signal in the set of wires.
10. A method, comprising:
controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein each respective device in the plurality of the devices has:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
communicating, by a computing apparatus, with the controllers in the 
in response to the detector detecting presence of unusual behavior in the photovoltaic system:
instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels;
receiving, in the computing apparatus via the communicating, detecting results from the detector responsive to changes in the operations of the photovoltaic panels; and
identifying, by the computing apparatus, a location of the unusual behavior within the photovoltaic system based on changes in the detecting results responsive to the changes in the operations of the photovoltaic panels.
17. The method of claim 16, wherein the unusual behavior is representative of 
18. The method of claim 16, wherein the unusual behavior indicates presence of an arc.

providing a plurality of photovoltaic panels and a plurality of devices locally coupled to the plurality of photovoltaic panels respectively, each respective device in the plurality of devices coupled to a respective photovoltaic panel of the plurality of photovoltaic panels, the respective device including:
a controller; and
a converter having at least one switch controlled by the controller to receive 
receiving, in a system managing processor of the photovoltaic system, a communication from an arc detector coupled to the set of wires, the communication indicating an arc occurrence detected by the arc detector; and
identifying, by the system managing processor, a location of an arc in the photovoltaic system by at least:
communicating to a first device in the plurality of devices in the plurality of photovoltaic panels to turn off an output of the first device, and
determining absence of arc detected by the arc detector in a predetermined period of time after turning off the output of the first device; and


19. The method of claim 18, further comprising:
communicating, by the system managing processor, with devices in the subset to turn off outputs for at least the predetermined period of time to determine whether the arc detector detects arc occurrences during a time period in which outputs of devices in the subset are turned off.
12. The method of claim 11, wherein output of the subset of the photovoltaic panels is turned off for a predetermined period of time in accordance with communications between the computing apparatus and the controllers; and the detecting results of the detector during the predetermined period of time are 

communicating, by the system managing processor, with devices in the subset to turn off outputs for at least the predetermined period of time to determine whether the arc detector detects arc occurrences during a time 

detecting, by the detector, the unusual behavior based on a signal in a set of wires in the photovoltaic system, wherein the signal corresponds to one or more of a voltage change and a frequency spectrum change.
16. The method of claim 15, wherein the arc detector is configured to detect an arc occurrence in the system via detecting a signal in the set of wires.
19. An apparatus, comprising:
a computing apparatus in communication with controllers in a plurality of devices and in communication with a detector in a photovoltaic system having a plurality of photovoltaic panels controlled by the plurality of the devices, wherein each respective device in the plurality of the devices has:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and

wherein in response to the detector detecting presence of unusual behavior in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels.

a system managing processor for a photovoltaic system, the system having:
a plurality of photovoltaic panels;
a plurality of devices locally coupled to the plurality of photovoltaic panels respectively, each respective device in the plurality of devices coupled to a respective photovoltaic panel of the plurality of photovoltaic panels, the respective device including:
a controller; and

a set of wires connecting outputs of the devices; and
an arc detector coupled to the set of wires to detect arc occurrences; and
wherein the system managing processor is configured for communications with the arc detector and the devices in the photovoltaic system; and
wherein the system managing processor is configured to identify a location of an arc in the photovoltaic system by at least:
communicating to a first device in the plurality of devices in the plurality of photovoltaic panels to turn off an output of the first device, and
determining absence of arc detected by the arc detector in a predetermined 
wherein an operation of the plurality of devices is controlled based on the location of the arc.

turn off an output of the first device, and determining absence of arc detected by the arc detector in a predetermined period of time after turning off the output of the first device” and claims 1, 10 and 19 of the instant application recites “the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels”, it is noted that turn off an output of the device (photovoltaic panels) is one kind of change in the operations of the photovoltaic panels. The other difference in the independent claims 1, 10 and 19 of instant application and the independent claims 1, 15 and 8 of USPAT 9927822 is that the independent claims 1, 10 and 19 of instant application further recite “a controller to transmit and receive information” and “in response to the arc detector detecting presence of arc, performing actions”. However, US 20110301772 to Zuercher et al. (hereinafter “Zuercher”), in an analogous art discloses a controller to transmit and 
For similar reasons, claims 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 17, 18 of the instant application are patentably indistinct from claims 1, 6, 1, 6, 2, 3, 4,19, 19, 15, 16, 17, and 17, respectively, of USPAT 9927822.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of USPAT 9043039, respectively, US 20110301772 to Zuercher et al.
Claims of instant application
Claims of USPAT9043039
1. A system, comprising:
a plurality of devices, each respective device in the plurality of the devices having:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and

a computing apparatus in communication with controllers in the plurality of devices and in communication with a detector in a photovoltaic system having photovoltaic panels controlled by the plurality of the devices;
wherein in response to the detector detecting unusual behavior in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels.

a plurality of photovoltaic panels;
a plurality of local management units, each respective local management unit of the plurality of local management units connected to a respective photovoltaic panel of the plurality of photovoltaic panels and configured to receive power 
one or more arc detectors configured to detect an arc in the solar energy system; and
a system management unit coupled with the one or more arc detectors and configured to be in communication with the plurality of local management units;
wherein if the one or more arc detectors detect the arc, the system management unit is configured to identify, via communicating with the plurality of local 

controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein each respective device in the plurality of the devices has:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
communicating, by a computing apparatus, with the controllers in the plurality of devices and with a detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and

instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels;
receiving, in the computing apparatus via the communicating, detecting results from the detector responsive to changes in the operations of the photovoltaic panels; and
identifying, by the computing apparatus, a location of the unusual behavior within the photovoltaic system based on changes in the detecting results responsive to the changes in the operations of the photovoltaic panels.


monitoring the solar energy system with one or more arc detectors, the solar energy system including a plurality of photovoltaic panels and a plurality of local management units, wherein each respective local management unit of the plurality of local management units is connected to a respective photovoltaic panel of the plurality of photovoltaic panels and configured to receive power from the respective photovoltaic panel, wherein when the respective local management unit is turned on, the respective local management unit provides power output based on the power received from the respective photovoltaic panel, and wherein when the 
notifying the system management unit by one or more of the arc detectors if the one or more of the arc detectors detect an arc in the solar energy system; and
identifying by the system management unit a location of the arc in the solar energy system, wherein the identifying of the location is via turning on and off the plurality of local management units.

turn on and off the plurality of local management units, a location of the arc in the solar energy system” and claims 1 and 10 of the instant application recites “in response to the detector detecting presence of unusual behavior, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels”, it is noted that turn on and off of the local management units is one kind of change in the operations of the photovoltaic panels. The other difference in the independent claims 1 and 10 of instant application and the independent claims 1 and 8 of USPAT 9043039 is that the independent claims 1 and 10 of instant application further recite “a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled”, However, Zuercher discloses a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled (Zuercher, see Fig. 2B and [0081]-[0087]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zuercher into the system/method/apparatus of USPAT 9043039. The modification would be obvious because one of the ordinary 
Claims 1-7, 9-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPAT 10754365.
Claims of instant application
Claims of USPAT10754365
1. A system, comprising:
a plurality of devices, each respective device in the plurality of the devices having:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
a computing apparatus in communication with controllers in the plurality of devices and in communication with a detector in a photovoltaic system having photovoltaic panels controlled by the plurality of the devices;
wherein in response to the detector detecting unusual behavior in the 

a plurality of devices, each respective device in the plurality of the devices having:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
a computing apparatus in communication with controllers in the plurality of devices and in communication with an arc detector in a photovoltaic system having photovoltaic panels controlled by the plurality of the devices;
wherein in response to the arc detector detecting presence of an arc in the 
8. The arc locating system of claim 7, wherein the signal corresponds to a voltage change.

2. The arc locating system of claim 1, wherein the changes in the operations of the photovoltaic panels include turning off output of a subset of the photovoltaic panels to cause the arc detector to report absence of arcs in the photovoltaic system.
3. The system of claim 2, wherein output of the subset of the photovoltaic panels is turned off for a predetermined period of time in accordance with communications between the computing apparatus and 


4. The arc locating system of claim 1, wherein the changes in the operations of the photovoltaic panels include turning off output of the photovoltaic panels one at a time to identify a photovoltaic panel turning off which causes the arc detector to report a change in arc detection results in the photovoltaic system.
5. The system of claim 4, wherein the computing apparatus infers the location of the unusual behavior based on the change in detection results in the photovoltaic system.
5. The arc locating system of claim 4, wherein the computing apparatus infers the location of the arc based on the change in arc detection results in the photovoltaic system.
6. The system of claim 1, wherein the changes in the operations of the photovoltaic panels include turning off output of the photovoltaic panels one subset at a time; and the computing 


the detector, wherein the unusual behavior is detected based on a signal in a set of wires in the photovoltaic system, wherein the signal corresponds to one or more of a voltage change and a frequency spectrum change.
7. The arc locating system of claim 1, further comprising:
the arc detector, wherein the arc is detected based on a signal in a set of wires in the photovoltaic system.
8. The system of claim 7, wherein the unusual behavior is representative of broad band noise that accompanies an arc.
1. An arc locating system, comprising:
a plurality of devices, each respective device in the plurality of the devices having:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and

wherein in response to the arc detector detecting presence of an arc in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the arc within the photovoltaic system based on responses of the arc detector as results of changes in the operations of the photovoltaic panels.

1. An arc locating system, comprising:
a plurality of devices, each respective device in the plurality of the devices having:
a switch to control output of electricity generated by a respective photovoltaic 
a controller to transmit and receive information; and
a computing apparatus in communication with controllers in the plurality of devices and in communication with an arc detector in a photovoltaic system having photovoltaic panels controlled by the plurality of the devices;
wherein in response to the arc detector detecting presence of an arc in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the arc within the photovoltaic system based on responses of the arc detector as results of changes in the operations of the photovoltaic panels.

controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein 
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
communicating, by a computing apparatus, with the controllers in the plurality of devices and with a detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and
in response to the detector detecting presence of unusual behavior in the photovoltaic system:
instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels;
receiving, in the computing apparatus via the communicating, detecting results from 
identifying, by the computing apparatus, a location of the unusual behavior within the photovoltaic system based on changes in the detecting results responsive to the changes in the operations of the photovoltaic panels.

controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein 
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
communicating, by a computing apparatus, with the controllers in the plurality of devices and with an arc detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and
in response to the arc detector detecting presence of an arc in the photovoltaic system:
instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels;
receiving, in the computing apparatus via the communicating, arc detecting results 
identifying, by the computing apparatus, a location of the arc within the photovoltaic system based on changes in the arc detecting results responsive to the changes in the operations of the photovoltaic panels.
17. The method of claim 16, wherein the signal corresponds to a voltage change.

11. The method of claim 10, wherein the changes in the operations of the photovoltaic panels include turning off output of a subset of the photovoltaic panels to cause the arc detector to report absence of arcs in the photovoltaic system.
12. The method of claim 11, wherein output of the subset of the photovoltaic panels is turned off for a predetermined period of time in accordance with communications between the computing 


13. The method of claim 10, wherein the changes in the operations of the photovoltaic panels include turning off output of the photovoltaic panels one at a time to identify a photovoltaic panel turning off which panel causes the arc detector to report a change in arc detection results in the photovoltaic system.
14. The method of claim 13, wherein the identifying of the location includes inferring the location of the unusual behavior based on the change in detection results in the photovoltaic system.
14. The method of claim 13, wherein the identifying of the location includes inferring the location of the arc based on the change in arc detection results in the photovoltaic system.
15. The method of claim 10, wherein the changes in the operations of the photovoltaic panels include turning off 

	

detecting, by the detector, the unusual behavior based on a signal in a set of wires in the photovoltaic system, wherein the signal corresponds to one or more of a voltage change and a frequency spectrum change.
16. The method of claim 10, further comprising:
detecting, by the arc detector, the arc based on a signal in a set of wires in the photovoltaic system.
17. The method of claim 16, wherein the unusual behavior is representative of broad band noise that accompanies an arc.
10. An arc locating method, comprising:
controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein each respective device in the plurality of the devices has:
a switch to control output of electricity generated by a respective photovoltaic 
a controller to transmit and receive information; and
communicating, by a computing apparatus, with the controllers in the plurality of devices and with an arc detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and
in response to the arc detector detecting presence of an arc in the photovoltaic system:
instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels;
receiving, in the computing apparatus via the communicating, arc detecting results from the arc detector responsive to changes in the operations of the photovoltaic panels; and


10. An arc locating method, comprising:
controlling, by a plurality of devices, a plurality of photovoltaic panels, wherein each respective device in the plurality of the devices has:
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
communicating, by a computing apparatus, with the controllers in the plurality of devices and with an arc detector in a photovoltaic system having the photovoltaic panels controlled by the plurality of the devices; and

instructing, by the computing apparatus via the communicating, the controllers to change operations of the photovoltaic panels;
receiving, in the computing apparatus via the communicating, arc detecting results from the arc detector responsive to changes in the operations of the photovoltaic panels; and
identifying, by the computing apparatus, a location of the arc within the photovoltaic system based on changes in the arc detecting results responsive to the changes in the operations of the photovoltaic panels.

a computing apparatus in communication with controllers in a plurality of devices and in communication with a detector in a photovoltaic system having a plurality of 
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
wherein in response to the detector detecting presence of unusual behavior in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the unusual behavior within the photovoltaic system based on responses of the detector as results of changes in the operations of the photovoltaic panels.

a computing apparatus in communication with controllers in a plurality of devices and in communication with an arc 
a switch to control output of electricity generated by a respective photovoltaic panel to which the respective device is locally coupled, and
a controller to transmit and receive information; and
wherein in response to the arc detector detecting presence of an arc in the photovoltaic system, the computing apparatus communicates with the controllers to change operations of the photovoltaic panels and identifies a location of the arc within the photovoltaic system based on responses of the arc detector as results of changes in the operations of the photovoltaic panels.




For similar reasons, claims 2-7, 9, 11-16, 18 and 20 of the instant application are patentably indistinct from claims 2-20, of USPAT10754365.

The other difference in claims 8 and 17 of instant application and the independent claims 1 and 10 of USPAT 10754365 is that claims 8 and 17 of instant application further recite “the unusual behavior is representative of broad band noise that accompanies an arc”, However, Parker discloses the unusual behavior is representative of broad band noise that accompanies an arc (Parker, see [0014]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Parker into the system/method/apparatus of USPAT 9043039. The modification would be obvious because one of the ordinary skill in the art would want to accurately distinguish between safe series arcing and unintended, potentially hazardous series arcs by detecting broad band noise that accompanies an arc (Parker, see [0010] and [0014]).

Allowable Subject Matter
Claims 1, 10 and 19 would be allowable if the double patenting rejection and pre-AIA  35 U.S.C. 112, second paragraph rejection, set forth in this Office action, is overcome.
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

	Kobayashi (US20050213272) discloses in a power generation system which includes a plurality of sets of direct current power sources and power converters which are connected to the direct current power sources to convert a direct current power into an alternative current power, the power converters being connected in parallel to supply the alternative current power to a system power supply, from the plurality of power converters in the system, one power converter is set as a master machine which detects an islanding operation state in which power supply from the system power supply is stopped, and setting is executed so as to cause the remaining power converters not to detect the islanding operation state. When the master machine is not present among the power converters in operation, the master machine is selected from the power converters in operation in accordance with a predetermined condition.
	Adest et al. (US20080147335) discloses a monitoring system and method for monitoring performance of individual powers sources in a distributed power source system. A monitoring module is coupled to each of the power sources, or to each string of serially connected power sources, to monitor and collect data regarding current, voltage, temperature and other environmental factors at the power source. The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JASON LIN/
Primary Examiner, Art Unit 2117